Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
The amendment of 02/23/2021 is acknowledged. The rejection of the office action of 11/23/2020 is withdrawn. However, the amendment raises new grounds of rejection and objections as set forth below. Because the rejection is necessitated by the amendment this action is made final.

Drawings
The drawings do not meet the requirements of 37 CFR §1.84 because the lines, numbers and letters are not uniformly thick and well defined, clean, durable and black.  37 CFR §1.84(l). 

The general drafting technique used in the drawings as filed is good.  However, many of the lines vary in thickness, break apart, cross over one another and/or bleed together into unacceptable areas of solid black or are lost in the surface shading.  Attention is directed to MPEP Chapter 1500 and 37 CFR §§ 1.84 and 1.152 for guidance on standards for drawings in design patent applications. Applicant is cautioned to carefully review the drawings for accurate and consistent disclosure.



NOTE: There are figures marked up below. The marked up drawings are intended, not as an exhaustive list of every instance of the objectionable subject matter noted below but, as an example of the that subject matter in the drawings. It can be assumed by the applicant that the objectionable subject matter identified in the examples below are present in every figure of the instant application. Objectionable subject matter must be remedied at every instance and in every figure of the application in which it occurs.

A.	There are solid lines cross over one another in a manner that is not understood.
B. 	There lines with varying thickness and weight with no descriptive statement found in the papers. It is not clear what the differences in weight are intended to convey. 
C.	There are lines that are overly broad or blurry that create indecipherable areas of solid black.

    PNG
    media_image1.png
    743
    819
    media_image1.png
    Greyscale



When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Claim Rejection - 35 USC § 112
The claim is FINALLY REJECTED under 35 U.S.C. 112 first paragraph (or 112 (a)) as failing to comply with the description requirement thereof since the drawings introduces new matter not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

Specifically, there is no support in the original disclosure for the following discrepancies:

The depth, contour and ornamental appearance of these areas is not supported by the original disclosure.
These areas have a significantly different appearance than the original disclosure. The areas now contain solid lines or additional features that are not understood by the examiner.
The area shows four circles but the original shows only three wire like features emerging from this area. There is no support in the original disclosure for four wire like features emerging from this area. If there is support for four wire like features, the depth, start and stop point of at least one of the wire like features within the sleeve cannot be known from what is shown in the papers.


    PNG
    media_image2.png
    628
    552
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    635
    648
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    905
    943
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    743
    758
    media_image5.png
    Greyscale


4.	Additionally the overall appearance of the claimed design has changed. There was once a contrast in materials indicated with at least three separate materials shown. There is no such contrast shown. The removal of the indications of the contrasting materials significantly changes the ornamental appearance of the claimed design beyond what one skilled in the art would understand from the original disclosure. 

    PNG
    media_image6.png
    971
    893
    media_image6.png
    Greyscale
      
    PNG
    media_image7.png
    581
    510
    media_image7.png
    Greyscale

To overcome this rejection, applicant may amend the drawings to:
To show the design in a manner consistent with the original disclosure.
When preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Although the examiner has made every attempt to identify every questionable area, the onus is on the applicant to set forth a clear and consistent disclosure.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

If new drawings are to be prepared, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

When preparing new or replacement drawings, care must be exercised to avoid introducing anything that may be construed as new matter prohibited by 35 U.S.C 132 and 37 CFR 1.121.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The claim stands rejected for the reasons set forth above.
The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Asch can be reached on (571) 272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/Nathaniel D. Buckner/Primary Examiner, Art Unit 2921